                                            Case 3:13-cv-03212-SI Document 35 Filed 03/23/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MAGDALINA G KALINCHEVA,                             Case No. 13-cv-03212-SI
                                   8                    Plaintiff,
                                                                                             ORDER DENYING PLAINTIFF'S
                                   9              v.                                         EMERGENCY MOTION TO REOPEN
                                                                                             CASE
                                  10     JESSE NEUBARTH,
                                                                                             Re: Dkt. No. 31
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On July 11, 2013, plaintiff Magdalina Kalincheva filed this action in the Northern District

                                  14   of California against Jesse Neubarth. Dkt. No. 1. On July 30, 2013, this Court transferred the action

                                  15   to the Eastern District of California, because venue in the Northern District was improper. Dkt. No.

                                  16   14. On February 21, 2014, the district court in the Eastern District of California dismissed the action

                                  17   and entered judgment against plaintiff. Kalincheva v. Neubarth, No. 2:13-cv-1601, Dkt. Nos. 17,

                                  18   18 (E.D. Cal. Feb. 21, 2014).

                                  19          Plaintiff has now filed, in the Northern District, a second emergency motion to reopen this

                                  20   case. Dkt. No. 31. As the Court explained in dismissing plaintiff’s first emergency motion to reopen

                                  21   this case, this Court does lacks jurisdiction over plaintiff’s case, which was transferred to, litigated

                                  22   in and dismissed by the Eastern District. Dkt. No. 28. The Court hereby DENIES plaintiff’s motion.

                                  23          IT IS SO ORDERED.

                                  24   Dated: March 23, 2021

                                  25                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  26                                                     United States District Judge
                                  27

                                  28
